Case 1:20-cv-00918-AKH Document 1-10 "'G=RMANTOM

GERMANTOM = Stolzenbergstr. 13 *.D-76532 Baden-Baden
Annex:

Supplementary agreement with Epoch Media Group to the Cooperation agreement

between

Epoch Media Group
229 West 28 th Street, Floor 7, New York, NY 10001, USA
represented by Mr. John-Tang,- =

-hereinafter reffered to as Media Corporation
and

Mr. Harald M. Wayer
ZeppelinstraRe 10, 76530 Baden-Baden,
Germany

As a substitute:

GERMANTOM International GmbH
Stolzenbergstrahe 13, 76532 Baden-Baden,
Germany avn aces)
represented by Mr. Harald M. Wayer

 

 

 

    
 
  
  

The contracting parties have agreed to viate from the existing cooperation agreement

of May 16,2017:

  

1.) The cooperation agreement of May 16,2017 between the Epoch Media Group with headquarters in New York, NY
10001, USA and Mr. Harald M. Wayer, 76532 Baden-Baden, Germany, has been transferred in person to GERMANTOM
International GmbH for Mr. Harald M. Wayer. ae

2.) The contracting parties declare the following

 

 

endment / addition to the existing cooperation agreement:

 

In the existing cooperation agreement dated May 16,2017, a contract term of 6 years was agreed, If the online shop of
GERMANTOM International GmbH is not yet online by April 1,2018, or if the online shop of GERMANTOM International
GmbH is not yet online by April 1,2018, the contract period will nevertheless begin from April 1,2018 for a period of 8
years.

New York. eel, Be... 20/fP Baden- : “Ja

  
 

epi TTT ere aa
—— .
EPOCH MEDIA GROUP GERMANTONM Internatio
John Tang, President CEO Harald M. Waye
y

G=RMANTOM International GmbH

Stalzenharnctr 120 7A629 Radan Radon Ohana. AN IAN IAD AMAA PRES GMS Shoes
